Per Curiam.

The requirements of stability in the use of travelers checks as well as the defendant’s agreement to replace those lost dictate that its obligation not be avoided on the mere *333assertion of a suspicion of fraud. No triable issues were raised. We have examined the appellant’s other points relating to the motion for summary judgment and find them to be without merit. We agree, however, that the premium for the bond was not an allowable disbursement (CCA, § 1908).
The order dated November 30, 1970, should be modified to the extent of reversing so much thereof as denied the motion for retaxation and granting the motion to the extent of disallowing the disbursement of $34.20 for premium on a bond, and otherwise affirmed without costs; judgment modified accordingly, and, as modified affirmed, with $10 costs to the respondent.
Concur — Markowitz, J. P., Streit and Quinn, JJ.
Order modified, etc.